Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claims 15 and 16 in question recite:
“a speech translation device…”
 “a speech detector…”
 “a display…”
 “an utterance circuit splay…”
“a speech recognizer…”
“a translator…”
“a audio output unit…”
“a first beam former…”
“a second beam former…”
“an input switch…”
“a sound source direction estimator…”

	In the scope of software-hardware, such elements preceding device or unit for instance provide structure that is analogous to BRI examples such as a knife blade unit for cutting. If units or device were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of software/hardware. Further the above elements are not generic placeholders relevant to software/hardware. Analogous to a knife blade means which perform at least any function related to cutting, slicing, or similar acts the above elements themselves can do so, for instance an input switch can switch between hardware, a beam former forms beams for audio directions, a translator translates in some capacity, etc.  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a controller…”
A controller on its own may not be able to perform the functions recited.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 15, 16, and 18-31 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claims 15 and 18: A speech translation device for conversation between a first speaker and a second speaker, the first speaker making an utterance in a first language, the second speaker making an utterance in a second language different from the first language, the speech translation device comprising: a speech detector that detects, from sounds that are input to an audio input unit, a speech segment in which the first speaker or the second speaker has made an utterance; a display that, after speech recognition is performed on the utterance in the speech segment detected by the speech detector, displays a translation result obtained by translating the utterance from the first language to the second language or a translation result obtained by translating the utterance from the second language to the first language; an utterance circuit that outputs, in the second language via the display, a message prompting the second speaker to make an utterance after the first speaker has made an utterance or outputs, in the first language via the display, a message prompting the first speaker to make an utterance after the second speaker has made an utterance; the audio input unit to which a voice of the utterance made by the first speaker or the second speaker in the conversation is input; a speech recognizer that performs speech recognition on the utterance in the speech segment detected by the speech detector, to convert the utterance into text; a translator that translates the text into which the utterance has been converted by the speech recognizer, from the first language to the second language or from the second language to the first language; and an audio output unit that outputs by voice a result of the translation made by the translator, wherein the audio input unit comprises a plurality of audio input units, the speech translation device further comprises: a first beam former that performs signal processing on a voice that is input to at least one of the plurality of audio input units, to cause directivity of sound collection to coincide with a sound source direction of the utterance made by the first speaker; a second beam former that performs signal processing on the voice that is input to at least one of the plurality of audio input units, to cause directivity of sound collection to coincide with a sound source direction of the utterance made by the second speaker; and an input switch that switches between obtaining an output signal from the first beam former and obtaining an output signal from the second beam former. former; And as in claims 16 and 19: A speech translation device for conversation between a first speaker and a second speaker, the first speaker making an utterance in a first language, the second speaker making an utterance in a second language different from the first language, the speech translation device comprising: a speech detector that detects, from sounds that are input to an audio input unit, a speech segment in which the first speaker or the second speaker has made an utterance; a display that, after speech recognition is performed on the utterance in the speech segment detected by the speech detector, displays a translation result obtained by translating the utterance from the first language to the second language or a translation result obtained by translating the utterance from the second language to the first language; an utterance circuit that outputs, in the second language via the display, a message prompting the second speaker to make an utterance after the first speaker has made an utterance or outputs, in the first language via the display, a message prompting the first speaker to make an utterance after the second speaker has made an utterance; the audio input unit to which a voice of the utterance made by the first speaker or the second speaker in the conversation is input; a speech recognizer that performs speech recognition on the utterance in the speech segment detected by the speech detector, to convert the utterance into text; a translator that translates the text into which the utterance has been converted by the speech recognizer, from the first language to the second language or from the second language to the first language; and an audio output unit that outputs by voice a result of the translation made by the translator, wherein the audio input unit comprises a plurality of audio input units, the speech translation device further comprises: a sound source direction estimator that estimates a sound source direction by performing signal processing on a voice that is input to the plurality of audio input units; and a controller that causes the display to display the first language in a display area corresponding to a location of the first speaker with respect to the speech translation device, and display the second language in a display area corresponding to a location of the second speaker with respect to the speech translation device, and the controller: compares a display direction and the sound source direction estimated by the sound source direction estimator, the display direction being a direction from the display of the speech translation device to the first speaker or the second speaker and being a direction for either one of the display areas of the display; causes the speech recognizer and the translator to operate when the display direction substantially coincides with the sound source direction estimated; and causes the speech recognizer and the translator to stop when the display direction is different from the sound source direction estimated.
The above claims are deemed allowable given the complex nature of using beam formers switching and comparing display to sound directions for conditional translation as precisely claimed. The closest prior art teaches whether to perform beam forming at all without switching, constant beam forming per microphone with one beam former, merging of constant beam formers, or one single beam former. All of which are unrelated or do not suggest the purposes being for translated output signals from speech-to-text-to-speech. Further prior art teaches viewable angle from a headset compared to sound directions and sound field mic error comparison. Under BRI it would not be obvious to combine beam forming or sound field comparisons for translation purposes to amount to the claims as a whole. Such combinations would eliminate translation outputs or simply have a continuous stream of translations without switching or a similar conditional translation output. At best the prior art would amount to beam forming to detect sound directions while a user wears a headset with an image detector or camera that can user multimodal means to determine what a sound source is by visual analysis compared to the audio e.g. a bird image making bird sounds verifies a bird and possible bird type. An alternative interpretation is that the prior art amounts to speech translation into audio e.g. speech-to-text-to-speech independent of sound directions, wherein such sound direction at best is used prior to the translation such as when speech is first received but not in relation to audio outputs in any way. Therefore the prior art fails to teach or suggest the complex claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20110134910 A1	Chao-Suren; Chi-Chuen et al.	
	Chat between users, voice to text to voice

US 20190392830 A1	Abdollahian; Golnaz
	Fraud alert based on sound direction

US 20040267527 A1	Creamer, Thomas E.  et al.
	STT and TTS

US 20090310811 A1	Inoda; Takeshi et al.
	Sound directions

US 20210235189 A1	Secall; Marc et al.
	Beam forming

US 20050071196 A1	Del Pin, Christina A.
	Beam forming from multiple mics

US 20110055256 A1	Phillips; Michael S. et al.
	Acoustic modeling

US 9860652 B2		Cole; John W. et al.
	Acoustic mapping

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov